CRAHAN, Judge,
dissenting.
I respectfully dissent. The majority effectively amends § 339.100.2(12) RSMo 1986 by adding a condition that the legislature did not see fit to add. The effect is to circumscribe the scope of the Commission’s lawful authority to prevent practices it finds inimical to the best interests of those using the services of licensed real estate brokers.
My disagreement with the majority centers upon its construction of the following portion of § 339.100.2(12) specifying the practices real estate licensees are not to perform:
(12) Using prizes, money, gifts or other valuable consideration as inducement to secure customers to purchase, lease, sell or list property when the awarding of such prizes ... is conditioned upon the purchase, lease, sale or listing;....
According these terms their plain and ordinary meaning, the “Ten G” program falls squarely within this proscription. Gundaker is using a “prize.” Customers can obtain the benefit of the prize — i.e., increased showings of the homes they are seeking to sell, only by listing their homes with Gundaker. The awarding of the prize is conditioned upon customers listing their home with Gundaker and electing to participate in the “Ten G” program. Thus, the “Ten G” program involves a licensee’s (Gundaker’s) use of a *471“prize ... as inducement to secure customers to ... list property when the awarding of [the] prize ... is conditioned upon the ... listing.”
The majority holds that the statute does not apply because the statute only prohibits inducements offered directly to customers. Nothing in the statutory language employed by the legislature indicates in any way that the inducement must be direct. The statute broadly proscribes the use of prizes as inducement, which presumably may be either direct or indirect. In this case, the offering of the prize is used as an inducement to customers to list their homes with Gundaker and participate in the “Ten G” program. It is not a direct inducement because the prize is not offered to the customers. However, it is offered to selling agents with the intent that the selling agents will be motivated to increase showings of “Ten G” homes. The potential for increased showings carries with it the prospect of a faster sale, which serves as an inducement for customers to list their homes with Gundaker. Thus, the inducement to list with Gundaker is indirect but is nonetheless an inducement.1
Coldwell Banker Residential Real Estate Services, Inc. v. Missouri Real Estate Commission, 712 S.W.2d 666 (Mo. banc 1986), does not purport to establish any requirement that the prohibited inducement be offered directly to customers. Coldwell Banker addressed the issue of whether the statutory prohibition against inducements was a suppression of commercial speech protected by the First Amendment. The court held that the statute prohibited conduct, in that ease the use of coupons as inducements, not suppression of commercial speech. Id. at 670. Although the examples discussed by the court happened to involve direct inducements to home buyers, nothing in the court’s opinion suggests that only direct inducements are proscribed.
The majority correctly observes that one possible purpose of the statute identified in Coldwell Banker was to protect smaller brokers who could lose business to larger brokers better able to offer inducements contingent upon the purchase of real estate. However, the court never suggested that this was the only purpose. The language of the statute is plainly broader than that, proscribing the use of consideration as inducements to secure customers to “purchase, lease, sell or list property.” Further, the court in Cold-well Banker specifically acknowledged a broader purpose — i.e., “a means of preserving the traditional methods of carrying on the real estate brokerage business.” Id. at 668.
Even conceding the majority’s premise that the purpose of the statute is to protect smaller brokers who might be driven out of business if they are unable to offer similar inducements, the need for such protection is precisely the same whether the inducement offered is direct or indirect. Under the “Ten G” program, it takes forty sales to accumulate sufficient cash to trigger the awarding of a prize. Large brokers such as Gundaker might have sufficient sales to trigger frequent drawings. Smaller brokers or individual brokers could take years to amass forty sales and thus be unable to offer the prospect of immediate reward. Potential customers desiring to list property for sale may perceive that they will be at a disadvantage if they fail to list their property with a broker able to offer equivalent incentives to selling agents.
On its face, the “Ten G” program only makes sense from the customer’s perspective if the customer believes that participation in the program will, in fact, spur agents to work harder to sell their home than they would if the customer did not participate. The existence of the program also exerts pressure on customers who are choosing a listing broker because it suggests that customers will be at a disadvantage if they choose not to list with Gundaker or another broker offering a similar program. The Missouri Real Estate Commission, mainly comprised of experienced real estate brokers, is the body *472charged with determining whether the “Ten G” program is consistent with “the traditional methods of carrying on the real estate brokerage business.” The Commission could well conclude that the “Ten G” program has the effect of blackmailing customers to pay additional fees to secure brokers’ and agents’ best efforts to sell their homes and, as such, is inconsistent with traditional brokerage methods and contrary to consumers’ best interests. As long as the proscribed practice falls within the plain language of the statute, we should not interfere. The statute contains no express requirements that prizes be offered directly to customers in order to constitute an improper inducement. In view of the remedial nature of the statute, no such requirement should be inferred.
I would reverse the judgment of the trial court.

. The majority states that ‘‘[t]he only individuals who could possibly benefit from the [‘‘Ten G"] program were successful selling agents....” Op., p. 469. If the program did not also provide benefits or serve as an inducement to listing customers, they would have no reason to pay an additional $250.00.